  Case 6:21-cv-00906-RBD-EJK Document 1 Filed 05/25/21 Page 1 of 9 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

 Lea Mor-Youssef, individually and on behalf of all others
 similarly situated,                                                   Civil Action No: 6:21-cv-906
                                          Plaintiff,
                                                                       CLASS ACTION COMPLAINT

                                                                       DEMAND FOR JURY TRIAL




        -v.-
 National Enterprise Systems, Inc.,

                                       Defendant(s).


       Plaintiff Lea Mor Youssef (hereinafter referred to as “Plaintiff”) brings this Class Action

Complaint by and through her attorneys, Zeig Law Firm, LLC against Defendant National

Enterprise Systems, Inc., (hereinafter referred to as “Defendant”), individually and on behalf of a

class of all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure,

based upon information and belief of Plaintiff’s counsel, except for allegations specifically

pertaining to Plaintiff, which are based upon Plaintiff's personal knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (“the FDCPA”) in 1977 in

   response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

   that "abusive debt collection practices contribute to the number of personal bankruptcies, to

   marital instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress

   concluded that "existing laws…[we]re inadequate to protect consumers," and that "the effective



                                                 1
Case 6:21-cv-00906-RBD-EJK Document 1 Filed 05/25/21 Page 2 of 9 PageID 2




 collection of debts" does not require "misrepresentation or other abusive debt collection

 practices." 15 U.S.C. §§ 1692(b) & (c).

    2.      Congress explained that the purpose of the Act was not only to eliminate abusive

 debt collection practices, but also to "insure that those debt collectors who refrain from using

 abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

 determining that the existing consumer protection laws were inadequate. Id § l692(b), Congress

 gave consumers a private cause of action against debt collectors who fail to comply with the

 Act. Id. § 1692k.

                                JURISDICTION AND VENUE

    3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

 15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over the State law claims in this

 action pursuant to 28 U.S.C. § 1367(a).

    4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

 where the Plaintiff resides, as well as where a substantial part of the events or omissions giving

 rise to the claim occurred.

                                 NATURE OF THE ACTION

    5.      Plaintiff brings this class action on behalf of a class of Florida consumers under §

 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

 Collections Practices Act ("FDCPA"), and

    6.      Plaintiff is seeking damages and declaratory relief.

                                            PARTIES

    7.      Plaintiff is a resident of the State of Florida, County of Volusia.

    8.      Defendant is a "debt collector" as the phrase is defined in 15 U.S.C. § 1692(a)(6).



                                               2
Case 6:21-cv-00906-RBD-EJK Document 1 Filed 05/25/21 Page 3 of 9 PageID 3




    9.       Upon information and belief, Defendant uses the mail, telephone, and facsimile and

 regularly engages in business, the principal purpose of which is to attempt to collect debts

 alleged to be due another.

                                      CLASS ALLEGATIONS

    10.      Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

 P. 23(a) and 23(b)(3).

    11.      The Class consists of:

             a. all individuals with addresses in the State of Florida;

             b. to whom Defendant sent a collection letter attempting to collect a consumer debt;

             c. in which Defendant stated there are payment options available as of the date of

                this letter;

             d. the first option of which is payment in full;

             e. which letter was sent on or after a date one (1) year prior to the filing of this

                action and on or before a date twenty-one (2l) days after the filing of this action.

    12.      The identities of all class members are readily ascertainable from the records of

 Defendant and those companies and entities on whose behalf they attempt to collect and/or have

 purchased debts.

    13.      Excluded from the Plaintiff Class are the Defendant and all officers, members,

 partners, managers, directors and employees of the Defendant and their respective immediate

 families, and legal counsel for all parties to this action, and all members of their immediate

 families.

    14.      There are questions of law and fact common to the Plaintiff Class, which common

 issues predominate over any issues involving only individual class members. The principal issue



                                               3
Case 6:21-cv-00906-RBD-EJK Document 1 Filed 05/25/21 Page 4 of 9 PageID 4




 is whether the Defendant’s written communications to consumers, in the form attached as

 Exhibit A violates 15 U.S.C. § l692e et seq.

    15.     The Plaintiff’s claims are typical of the class members, as all are based upon the same

 facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

 Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

 handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

 nor her attorneys have any interests, which might cause them not to vigorously pursue this

 action.

    16.     This action has been brought, and may properly be maintained, as a class action

 pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

 well-defined community interest in the litigation:

            a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                that the Plaintiff Class defined above is so numerous that joinder of all members

                would be impractical.

            b. Common Questions Predominate: Common questions of law and fact exist as

                to all members of the Plaintiff Class and those questions’ predominance over any

                questions or issues involving only individual class members. The principal issue

                is whether the Defendant’s written communications to consumers, in the form

                attached as Exhibit A violates 15 U.S.C. § l692e et seq.

            c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                Defendant’s common uniform course of conduct complained of herein.




                                                4
Case 6:21-cv-00906-RBD-EJK Document 1 Filed 05/25/21 Page 5 of 9 PageID 5




            d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                class members insofar as Plaintiff has no interests that are averse to the absent

                class members. The Plaintiff is committed to vigorously litigating this matter.

                Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

                any interests which might cause them not to vigorously pursue the instant class

                action lawsuit.

            e. Superiority: A class action is superior to the other available means for the fair

                and efficient adjudication of this controversy because individual joinder of all

                members would be impracticable. Class action treatment will permit a large

                number of similarly situated persons to prosecute their common claims in a single

                forum efficiently and without unnecessary duplication of effort and expense that

                individual actions would engender.

    17.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

 is also appropriate in that the questions of law and fact common to members of the Plaintiff

 Class predominate over any questions affecting an individual member, and a class action is

 superior to other available methods for the fair and efficient adjudication of the controversy.

    18.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

 the time of class certification motion, seek to certify a class(es) only as to particular issues

 pursuant to Fed. R. Civ. P. 23(c)(4).




                                               5
Case 6:21-cv-00906-RBD-EJK Document 1 Filed 05/25/21 Page 6 of 9 PageID 6




                                      FACTUAL ALLEGATIONS

     19.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

 numbered above herein with the same force and effect as if the same were set forth at length

 herein.

     20.     Some time prior to August 3, 2020, an obligation was allegedly created to the original

 creditor, Bank of America, N.A.

     21.     Upon information and belief, Bank of America, N.A. contracted with Defendant to

 act as its agent in collecting the subject debt from the Plaintiff.

     22.     The original subject obligation arose out of credit card transactions allegedly made

 by the Plaintiff. The subject debt was allegedly incurred by Plaintiff solely for personal,

 household or family purposes, specifically a personal credit card account through Bank of

 America.

     23.     The Plaintiff is a “consumer” as defined by 15 U.S.C.§ 1692a(3).

     24.     The subject obligation is consumer-related, and therefore a "debt" as defined by 15

 U.S.C.§ 1692a(5).

     25.     Defendant was contracted by the original creditor for the purpose of debt collection.

 Therefore, Defendant is a “debt collector” as defined by 15 U.S.C.§ 1692a(6).

                              Violation – August 3, 2020 Collection Letter

     26.     On or about August 3, 2020, the Defendant sent the Plaintiff a collection letter

 (“Letter”) regarding the alleged debt. (See Letter at Exhibit A.)

     27.     In the body of the Letter, the text states:

                     “Please note the payment options below that are available to you as of the

                     date of this letter.”



                                                 6
Case 6:21-cv-00906-RBD-EJK Document 1 Filed 05/25/21 Page 7 of 9 PageID 7




     28.     The first option is “[m]ake one payment of the total amount due $2,559.09.”

     29.     Defendant, by stating that there are “payment options,” intended to convey the

 impression that there are special offers for repayment, as well as time sensitive offers.

     30.     In reality, the ability to repay a debt in full is always available.

     31.     As a result, the Plaintiff incurred an informational injury as Defendant used deceptive

 and misleading language to confuse the consumer and cajole her into repaying the debt.

     32.     The Plaintiff was confused and nervous that these options are a limited time only,

 and would not be available to her in the future.

     33.     These violations by Defendant were knowing, willful, negligent and/or intentional,

 and Defendant did not maintain procedures reasonably adapted to avoid any such violations.

     34.     Defendant’s collection efforts with respect to this alleged debt from Plaintiff caused

 Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides

 Plaintiff with the legally protected right not to be misled or treated unfairly with respect to any

 action regarding the collection of any consumer debt.

     35.     Defendant’s actions created an appreciable risk to Plaintiff of being unable to

 properly respond or handle Defendant’s debt collection.

     36.     Plaintiff was confused and misled to her detriment by the statements in the dunning

 letter, and relied on the contents of the letter to her detriment.

     37.     Plaintiff would have pursued a different course of action were it not for Defendant’s

 statutory violations.

     38.     As a result of Defendant’s deceptive, misleading and unfair debt collection practices,

 Plaintiff has been damaged.




                                                 7
Case 6:21-cv-00906-RBD-EJK Document 1 Filed 05/25/21 Page 8 of 9 PageID 8




                                              COUNT I

VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

      39.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

      40.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

      41.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

      42.     Defendant violated §1692e:


              a. As the letter makes a false and misleading representation in violation of

                  §1692e(10).


      43.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant’s

  conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.


                                DEMAND FOR TRIAL BY JURY


      44.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

  a trial by jury on all issues so triable.




                                                 8
 Case 6:21-cv-00906-RBD-EJK Document 1 Filed 05/25/21 Page 9 of 9 PageID 9




                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff Lea Mor Youssef, individually and on behalf of all others similarly

situated, demands judgment from Defendant National Enterprise Systems, Inc., as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Justin Zeig, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


       Dated: May 25, 2021                           Respectfully Submitted,

                                                     ZEIG LAW FIRM, LLC
                                                     /s/ Justin Zeig
                                                     Justin Zeig, Esq.
                                                     3475 Sheridan St. Ste 310
                                                     Hollywood, FL 33021
                                                     Telephone: (754) 217-3084
                                                     Facsimile: (954) 272-7807
                                                     justin@zeiglawfirm.com
                                                     Counsel for Plaintiff Lea Mor Youssef




                                                 9
